Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on January 18, 2022 and amendment after final filed November 15, 2021 has been entered.  Claims 1 and 9 were amended and claims 1-12 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 1-12 are examined on the merits of this office action.  

Withdrawn Rejections
The rejection of claim(s) 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Averback (US PG-PUB 2018/0064785 A1, cited previously) is withdrawn in view of amendment of the claims filed November 15, 2021. 

The rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16410658 (reference application) is withdrawn in view of the filing and approval of a terminal disclaimer on November 15, 2021.

The rejection of Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13 and 15 of US Patent No. 10835538 is withdrawn in view of the amendment of the claims filed on November 15, 2021.  *However, a new obvious type double patenting rejection is presented below.


The rejection of Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-12 of US Patent No. 10172910 is withdrawn in view of the amendment of the claims filed on November 15, 2021.  *However, a new obvious type double patenting rejection is presented below.

The rejection of Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 of Co-pending AN14/738551 is withdrawn in view of the amendment of the claims filed on November 15, 2021.  *However, a new obvious type double patenting rejection is presented below.

The rejection of Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 of Co-pending AN14/738551 is withdrawn in view of the amendment of the claims filed on November 15, 2021.  *However, a new obvious type double patenting rejection is presented below.

The rejection of Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 2, 13-16 of Co-pending AN14/606683 is withdrawn in view of the amendment of the claims filed on November 15, 2021.  *However, a new obvious type double patenting rejection is presented below.




Terminal Disclaimer
The terminal disclaimer filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16410658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shore (World Journal of Urology (2018) 36:801–809).
Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO:1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  Regarding the limitations of “identifying the mammals as having LUTS, irritative storage symptoms and obstructive voiding symptoms”, assessing IPSS for the patients prior to administering SEQ ID NO:1 meets this limitation.
  Regarding claim 2, Shore discloses FT and a carrier (see page 802, left hand column, last paragraph).  Shore teaches wherein the FT is administered more than once referred to as “re injection” (see page 807, left hand column, and second paragraph).
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of 
Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is an obstructive voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).  Thus, Shore meets the limitations of improving irritative storage and obstructive voiding symptoms found in instant claims 1 and 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shore (World Journal of Urology (2018) 36:801–809) in view of Averback (US20180064785 A1, cited previously).
Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO:1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  Regarding the limitations of “identifying the mammals as having LUTS, irritative storage 
  Regarding claim 2, Shore discloses FT and a carrier (see page 802, left hand column, last paragraph).  Shore teaches wherein the FT is administered more than once referred to as “re injection” (see page 807, left hand column, second paragraph).
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of Shore.  
Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of 
Shore is silent to administering via one of the routes listed in claim 4.
However, Averback discloses a method improving symptoms in patients with benign hyperplasia (see claim 1) comprising administering the peptide IDQQVLSRIKLEIKRCL, wherein the method reduces the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, when compared to administering a control” (see claim 1, abstract, claims 6-8).  Averback further teaches administering the compounds intramuscularly, orally, intravenously, intraprostatically, intrathecally, intratumorally, intranasally, topically, transdermally,
Therefore, it would have been obvious to try oral administration (or any of the routes taught in Averback).  It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what route to administer the FT peptide. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using different routes of administration to achieve optimal therapeutic efficacy. Thus, use of oral administration (or any of the administration routes listed in claim 4) is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Averback (US PG-PUB 2018/0064785 A1, cited previously) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809). 
Averback discloses a method of ameliorating or preventing progression of symptoms of benign prostate hyperplasia (see claim 1) comprising administering the peptide IDQQVLSRIKLEIKRCL, wherein the method reduces the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, when compared to administering a control” (see claim 1, abstract, claims 6-8).   Averback further teaches wherein the patients being treated (having symptoms of BPH) includes mammals not suffering from BPH or are susceptible to BPH (see paragraph 0151, lines 19-21, see also paragraph 0066, lines 11-12).  The “symptoms” described by Averback are measured by IPSS which are inclusive to lower urinary tract symptoms (see paragraphs 0053-0061, IPSS score system which includes incomplete emptying, frequency, intermittency, urgency, weak stream, straining, nocturia, all of which are LUTS, obstructive voiding symptoms and irritative storage symptoms).  A patient having straining and weak stream meet the limitations of obstructive voiding symptoms of LUTS.  Averback specifically teaches treatment of urinary retention (See paragraph 0073).  Thus, Averback teaches the same population of the instant claims, a patient having lowery urinary tract symptoms including obstructive voiding symptoms and irritative storage symptoms.
  The peptide IDQQVLSRIKLEIKRCL meets the limitations of instant SEQ ID NO:1  Regarding claims 2 and 4, Averback discloses administering a therapeutically effective amount of the peptide in combination with a carrier (See claim 2) and multiple forms of administration that are identical to the instant claims including orally (See claim 5).  Regarding claim 3, Averback discloses wherein the peptide is administered more than once (See claim 3).
Additionally Averback teaches “Based on the results of these studies, administering the NTP peptides of the present invention are useful in treating a patient population, including a patient population different from only those suffering from BPH, and are useful in ameliorating or preventing the worsening or progression of symptoms of BPH” (see paragraph 0156).  Applicants conclude that “in addition to more 
Averback teaches treating patients with BPH and LUTS but does not teach the specific symptoms that each patient had including an obstructive voiding symptom or an irritative storage symptom but does teach improvement of LUTS.  
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that Averback teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  There is a reasonable expectation of success given that both Averback and Shore teach treating LUTS in patients with BPH and that instant SEQ ID NO:1 improved LUTs.
Regarding the limitations of “identifying the mammals as having voiding symptoms or irritative symptoms of LUTS”, Averback and Shore teaches assessing IPSS (which is based upon lower urinary tract symptoms including voiding and irritative storage symptoms) for the patients prior to administering SEQ ID NO:1 meets this limitation (see paragraph 052, lines 9-13, paragraph 0053-0062). 
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding 


Response to Applicant’s Arguments
Averback does not disclose or suggest a method of improving lower urinary tract symptoms (LUTS) by identifying mammals who have LUTS, and administering the claimed peptide to those mammals that have LUTS. Rather, Averback discloses administration of the claimed peptide to patients having BPH. As is well known and described in the specification, patients having LUTS and patients having BPH represent different patient populations. Averback does not mention LUTS or use the expression lower urinary tract symptoms, but rather is directed to treating symptoms of BPH. As stated in applicant's specification, while LUTS sometimes can be associated with BPH insofar as some patients having BPH may also suffer from LUTS, they are distinct disorders. The specification discloses an article by Oelke M, et al., European Association of Urology, Eur. Urol. 2013 Jul; 64(1):118-40 (para. [0002], [0005]), which includes Fig. 1, reproduced below, illustrating the multifactorial aetiology of LUTS.  Oelke explains that the causal link between the prostate and the pathogenesis of LUTS has come into question over the decade prior to applicant's filing date, and that although an enlarged prostate can contribute to the onset of LUTS in some men, other factors are of equal importance. Averback's disclosure of assessing the IPSS of patients therefore does not necessarily identify mammals having obstructive voiding or irritative storage symptoms of LUTS, even if those mammals also have BPH. Assessing the IPSS of patients may indicate the severity of some symptoms of LUTS secondary to BPH, but the claims recite treating mammals having obstructive voiding (claims 1-8) or irritative storage symptoms of LUTS (claims 9-12).  Averback does not disclose treating "symptoms" of BPH in general, but rather discloses a method of ameliorating or preventing the worsening, progression, or lack of improvement of symptoms of BPH. In Averback, the patient population already has BPH and the method ameliorates the symptoms, or prevents the symptoms from worsening. Averback discloses the known IPSS questions, (8 in total, 7 of which pertain to urinary symptoms) some of which are questions concerning symptoms of LUTS. Each of the 7 questions permits the patient to choose one out of six answers indicating the severity of the particular symptom, and the answers are assigned points from 0-5. All of the points are then added to provide a total IPSS score. A score of 0 to 7 indicates mild symptoms, 8-19 indicates moderate symptoms, and 20-35 (the maximum) indicates severe symptoms. But these scores only represent the severity of BPH, and not whether an individual has or does not have BPH. 
Applicant’s arguments have been fully considered not found persuasive. Applicant’s arguments have been fully considered but not found persuasive.  The examiner respectfully disagrees that Averback does not teach wherein the patients have LUTS (lower urinary tract symptoms).  Applicants define LUTS as follows : Lower urinary tract symptoms (LUTS) generally are classified into 2 main types of symptoms: 1) "irritative" also referred to as "storage" symptoms; and 2) "obstructive" also referred to as "voiding" symptoms. The irritative/storage symptoms include urgency of need to urinate, higher frequency, and nocturia (need to urinate more frequently after going to sleep at night). The obstructive voiding symptoms include weak urinary stream, need to push or strain to evacuate the urine, sensations of incomplete 
Averback teaches treating patients with BPH and LUTS but does not teach the specific symptoms that each patient had including an obstructive voiding symptom or an irritative storage symptom but does teach improvement of LUTS.  
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that Averback 
Thus, Averback in view of Shore teaches the same population of the instant claims, a patient having lowery urinary tract symptoms including obstructive voiding symptoms and irritative storage symptoms.
Applicants further argue that “There may very well be one or more mammals treated in accordance with the method disclosed by Averback that realized an improvement in MOVS by more than 30% and/or an improvement in MISS by more than 20%, but that is insufficient to establish inherency. The prior art reference itself need not describe an inherent characteristic or feature of the invention. However, inherency may not be established by probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999) (citations omitted) ("the mere fact that a certain thing may result from a given set of circumstances is not sufficient.").  "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). The Federal Circuit explained the standard for determining inherency as follows: Inherency, however, may not be established by probabilities or 
possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. If, however, the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient.  Even if a skilled artisan could have identified and treated patients having obstructive voiding or irritative storage symptoms of LUTS, such identification and treatment is not disclosed by Averback and would only represent one of numerous possibilities disclosed therein. Consistent with the legal precedent discussed above, it is improper to rely on inherency when the inherent element is not necessarily present in the prior art, as is the case here. Even if there were some overlap between the patients of Averback and those of the claims, Averback does not necessarily identify and treat the same patient population, so the claimed improvements cannot be inherent. Applicant therefore respectfully submits that Averback does not anticipate the pending claims.
	Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that MPEP 2112 states “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In the instant case,  the method of Averback in view of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (see Example, paragraph 0157 of Averback, lines 5, “2.5 mg”) as defined by Applicant ( see paragraph 0059, “2.5 mg”) to the same patient population (having obstructive voiding and/irritative storage symptoms) and thus, these effects will inherently occur as a result of practicing the method of Averback and Shore. In addition, both Averback and Shore teach improvement of LUTS and Shore specifically teaches improvement of urinary retention and nocturia.   
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured 
MPEP 2112.01 “Once a reference teaching product appearing to be substantially identical is  made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to  the Applicant” (see MPEP 2112).  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10835538 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent NO:10835538 (referred to as US Patent NO.’538) claims “A method of improving the symptoms of mammals suffering from BPH comprising administering to the mammal a composition comprising a therapeutically effective amount of one or more antibiotics” (see claim 1). US Patent NO: ‘538 further claims “The method of claim 1, further comprising administration of Fexapotide Triflutate and a pharmaceutically acceptable carrier” (see claims  12-13);  wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 13).
US Patent NO:10835538 is silent to specifically treating obstructive voiding symptom or irritative storage symptom.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘538 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of US Patent NO. ‘538 teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the .

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10532081 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10532081 claims “A method of ameliorating or preventing the worsening or progression of symptoms of benign prostatic hyperplasia (BPH) in one or more mammals having BPH and showing no increase in International Prostate Symptom Score (IPSS) over time, comprising administering to the one or more mammals a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and when administered to more than one mammal, reducing the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, 
US Patent No. 10532081 is silent to specifically treating obstructive voiding symptom or irritative storage symptom.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘081 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by 
Claims 1-18 in view of Shore are obvious over instant claims 1-12.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10172910 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method 
US Patent No. 10172910 claims “A method of preventing or reducing the incidence of acute urinary retention an obstructive symptom of LUTS) in a mammal, comprising administering to the mammal a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and wherein the method reduces the incidence of acute urinary retention.” (See claim 1). US Patent No. 10172910 further claims “The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 2); administering more than once (See claim 3) wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 5).
US Patent No. ‘910 is silent to specifically treating irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘910 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) 
Claims 1-12 in view of Shore are obvious over instant claims 1-12.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 of copending Application No. 14/738551 (reference application) in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).   . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive 
Co-pending AN 14/738551 claims “A method of treating a human having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to the human by intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/738551 further claims “further comprising increasing the Mean IPSS (International Prostate Symptom Score) percentage improvement, when compared to the improvement found by treating a human with a placebo in combination with an additional active agent, to within the range of from about 50% to about 400%” (claim 25) and “The method of claim 15, further comprising increasing the Mean IPSS (International Prostate Symptom Score) percentage improvement, when compared to the improvement found by treating a human with a placebo in combination with an additional active agent, to an amount of about 110%.” (see claim 26.).  The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 19); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim16).
Co-pending 14/738551 is silent to specifically treating voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last 
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that Co-pending AN 14738551 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/738551 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and thus , these effects will inherently occur as a result of practicing the method of Co-pending AN 14/738551 in view of Shore.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 are obvious over instant claims 1-12.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13-16 of copending Application No. 14/606683 (reference application) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809).    Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/606683 claims “A method of treating naïve mammals having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to via intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/606683 further claims improving the Mean International Prostate Symptom Score (IPSS) percentage difference improvement found by treating 
Co-pending 14/606683 is silent to specifically treating voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO:1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO:1.  One of ordinary skill in the art would have been motivated to do so given that Co-pending AN 14/606683 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO:1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/606683 teaches administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) to patients 
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered for optimal therapeutic effectiveness.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 13-16 are obvious over instant claims 1-12.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 of copending Application No. 17/557951 (reference application) in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).   . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 17/557951 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) in treating Lower Urinary Tract Symptoms (LUTS), comprising a) identifying and selecting patients having irritative or obstructive LUTS: first administering a composition comprising FT to a patient identified and selected in (a) above; and c) subsequently administering a composition comprising FT to 
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 17/557951 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12-20 are anticipatory over instant claims 1-12.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.